Case 3:20-cv-00544-HEH-EWH Document16 Filed 04/07/21 Page 1 of 2 PagelD# 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TITUS LEE, )
Plaintiff, 5
Vv. 5 Civil Action No. 3:20CV544—-HEH
JASON McCLENDON, et ai., 5
Defendants.
MEMORANDUM OPINION

(Dismissing Action Without Prejudice)

Plaintiff, a federal inmate proceeding pro se and in forma pauperis, filed this
42 U.S.C. § 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a
plaintiff must allege that a person acting under color of state law deprived him or her of a
constitutional right or of a right conferred by a law of the United States. See Dowe v.
Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998)
(citing 42 U.S.C. § 1983). Plaintiff's current allegations fail to provide each defendant
with fair notice of the facts and legal basis upon which his liability rests. See Bell Att.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Accordingly, by Memorandum Order entered on February 25, 2021, the Court
directed Plaintiff to submit a particularized complaint within fourteen (14) days of the
date of entry thereof. The Court warned Plaintiff that the failure to submit the

particularized complaint would result in the dismissal of the action.
Case 3:20-cv-00544-HEH-EWH Document16 Filed 04/07/21 Page 2 of 2 PagelD# 43

More than fourteen (14) days have elapsed since the entry of the February 25,
2021 Memorandum Order. Plaintiff failed to submit a particularized complaint or
otherwise respond to the February 25, 2021 Memorandum Order. Accordingly, the
action will be dismissed without prejudice.

An appropriate order will accompany this Memorandum Opinion.

\NW /s/

HENRY E. HUDSON
Date: hoes 1, 202f SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
